Citation Nr: 1629893	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent prior to April 4, 2016, and in excess of 30 percent thereafter for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to January 1958.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified in a hearing before a Decision Review Officer (DRO) at the RO in November 2011.  The Veteran and his wife also testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  Transcripts of the proceedings are of record.

When this claim was last before the Board in February 2016, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

The Board's review of the record reveals that further development is warranted before the issue on appeal is decided. 

Pursuant to the February 2016 Board remand, the Veteran was afforded an additional VA examination in April 2016.  As discussed below, the Board finds the April 2016 VA examination report to be inadequate for adjudicative purposes.  

The April 2016 VA examiner noted that the Veteran had a history of multiple left shoulder injuries that led to a progressively worsening left shoulder disability, currently manifested by daily constant pain and flare-ups that affected his ability to rest.  Specifically, the Veteran reported that he was unable to sleep without pain medication, and that he stopped physical therapy due to pain.  The Veteran described his functional loss as not being able to throw or catch a ball with his grandchildren, wash his lower back, or put on his clothing due to severe pain and limitation of motion of the left arm.  Range of motion was limited to 60 degrees flexion, 55 degrees abduction, and 15 degrees external and internal rotation, with no additional limitation of motion upon repetition.  The examiner noted functional loss of pain with motion and limitation of motion, finding the Veteran exhibited pain with range of motion on flexion, abduction, and rotation.  There was also evidence of pain on weight-bearing, tenderness with deep palpation at the left deltoid region, and less movement than normal "due to ankylosis, adhesions, etc., atrophy of disuse."  The examiner opined it would be speculative to provide range of motion during a flare-up or with repetitive use since the Veteran was not experiencing a flare at the examination.   Muscle strength was 4/5 on forward flexion and abduction and there was muscle atrophy of the left upper extremity of 28 centimeters on the atrophied side, compared to a 34 centimeter circumference on the normal side.  

The examiner concluded that the left shoulder disability resulted in ankylosis in abduction between favorable and unfavorable.  The examiner further noted left shoulder instability with a history of mechanical symptoms and recurrent dislocation of the glenohumeral (scapulohumeral joint) that resulted in infrequent episodes.  The examiner did not find evidence of loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  The examiner opined that the left shoulder disability impacted the Veteran's ability to perform occupational tasks but noted that he was not working or able to use his left upper extremity due to pain and ankylosis of the shoulder, and determined that he was limited in overhead activities, extension, and rotation.  

The Board finds the foregoing VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the April 2016 VA examination report did not discuss whether the infrequent episodes of scapulohumeral joint dislocations caused guarding of movement at shoulder level.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, in light of the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, 13-3238 (Vet. App. July 5, 2016), the Board finds an additional VA examination is warranted to determine the extent of limitation of motion due to pain on both active and passive motion, in weight-bearing and non weight-bearing, and in comparison to the range of motion of the opposite, undamaged joint pursuant to range of motion testing specified in 38 C.F.R. § 4.59.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any relevant VA Medical Center treatment records.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his left shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.
In particular, the examiner should be directed to specifically discuss whether infrequent episodes of scapulohumeral joint dislocations cause guarding of movement at shoulder level.

The examiner also should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  In addition, the examiner should be directed to provide the results of range of motion testing for the right shoulder.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)
As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




